Citation Nr: 1755610	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  17-60 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of nonservice-connected death pension benefits, to include whether the appellant's countable income was excessive for the receipt of nonservice-connected death pension benefits such that termination of benefits from July 1, 2014 was proper.

(The issue of entitlement to service connection for the cause of the Veteran's death is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.



WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1942 to August 1947.  He died on May [REDACTED], 2014.  The appellant claims as his surviving spouse.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's countable income exceeds the maximum countable income allowable for death pension benefits.

CONCLUSION OF LAW

Termination of VA non-service-connected death pension benefits to the appellant beginning July 1, 2014, was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case with regard to the appellant's claim for VA death pension benefits, although the Board notes that adequate notice was provided, sufficient evidence was developed in this appeal, and no further development is required.  In this regard, the Board notes that the appellant's claim for death pension benefits was filed by means of a VA Form 21-534EZ, which contains standard language that satisfied the duty to notify provisions.   Likewise, all necessary financial information pertaining to the claim for death pension benefits was associated with the claims file.

Death Pension

Death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541;  38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

If certain conditions are met, unreimbursed medical expenses paid by the appellant may be excluded from income, i.e., subtracted from her income.  The medical expenses must exceed 5 percent of the maximum rate ($424 effective in December 2013), and must be deducted, or subtracted, from income during the time period in which they were paid.  In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  In other words, the claimant did not get paid by anyone or an insurance company for these expenses.
 
The appellant was granted eligibility for death pension benefits in June 2014.  This eligibility was terminated after one month, in July 2014, because the appellant's income exceeded the allowable limits for such benefits.

The appellant does not disagree with the amounts calculated by the RO in determining her entitlement to death pension.  As she indicated in her July 2017 testimony before the undersigned Veterans Law Judge, she disagreed with the finding that her Social Security benefits prevented her from receiving VA death pension because the amount paid by Social Security exceeded the maximum rate; in short, the appellant does not think that her Social Security benefits are sufficient to prevent her from receiving VA death pension benefits.  

Initially, the Board notes that the determination of income for eligibility for death pension benefits is not based on gross income, but gross income less qualified medical expenses.  Thus, gross income is not the basis of her income exceeding the maximum.

The record shows that, in 2014, the appellant's income was $16,460.00.  This includes $16,138.00 (appellant's Social Security Administration benefits of $1344.90/month) + $255 (SSA annual death benefit) + $67 (annual interest).  The deductible medical expenses for the appellant were $2,600.  This includes $1258 (medical expenses) - $424 (five percent of the maximum annual pension rate for a surviving spouse with no dependents) + $1766 (reported last expenses).  The net income after deducting the medical expenses was $13,860.  The maximum annual income for eligibility for nonservice-connected death pension in 2014 was $8,485.  As a result, the appellant's income after the deduction of medical expenses exceeds the maximum by approximately $5,375.  

Therefore, there is no legal basis on which to grant the appellant's claim for restoration of death pension.  Death pension is designed to provide qualifying low income claimants with a minimum level of income, and the amount is set by law.  38 U.S.C.A. § 1541.  The Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  If the appellant's income ever falls below the maximum rate, based on loss of income, or on paid, unreimbursed, medical expenses (most of which may be deducted from income), or both, she is free to reopen her claim.  

The Board sympathizes with the appellant's sincere belief that she is entitled to death pension benefits.  Nevertheless, the Board is bound by the law.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.").  

Based on the evidence of record, the appellant's income is above the maximum allowable for death pension benefit purposes.  As such, because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The appeal of termination of nonservice-connected death pension was proper and the claim for restoration of death pension benefits from July 1, 2014 is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


